DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/04/21 have been fully considered but they are not persuasive.
On pages 7-9 Applicant argues amendments overcome both the 112 and 103 rejections. Applicant argues Bruchman teaches away from the use of fluoropolymer-only materials.
The Examiner respectfully notes that none of the pending claims require the use of fluoropolymer-only materials, making this argument unclear. 
On pages 8-9 Applicant argues further that the claimed invention is designed to achieve “permanent set deformation” which Bruchman seeks to avoid and thus Bruchman fails to teach or suggest the conduit having the claimed yield strength.
The Examiner respectfully disagrees, noting this argument is likewise unclear. Bruchman is not relied upon alone to teach the claim limitations, but rather a teaching reference is used, making it unclear why this argument is presented. Further, the invention is for a device and not a method, so arguments regarding how the device acts upon expansion, particularly when this information isn’t in the claims, is likewise unclear.
On page 9 Applicant further argues the person of ordinary skill wouldn’t be motivated to modify Bruchman using the materials of Catanese since Bruchman fails to 
The Examiner respectfully disagrees noting this is likewise unclear, since there isn’t any requirement for the claims to not include a sewing cuff. Further, the lack of a teaching of the suture retention strength doesn’t appear to have any relation to why a person would or wouldn’t modify Bruchman in view of Catanese.
On page 10 Applicant argues new claims require the device to be consisting of only the conduit.
The Examiner respectfully points out this is drawn towards an invention distinct from that which was originally filed, and is accordingly withdrawn from prosecution. See the election/restriction section below. 

Election/Restrictions
Newly submitted claims 38-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly presented claims 38-40 state that the device consists of only the fluoropolymer conduit, whereas originally presented and examined claims are drawn towards a device which includes both a conduit and a valve.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24-31, 34-37  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruchman et al. (US 20140031924 A1), hereinafter known as Bruchman in view of Catanese et al. (Mechanical Properties of Medical Grade Expanded Polytetrafluoroethylene: the effects of internodal distance, density, and displacement rate), hereinafter known as Catanese as is evidenced by Maini et al. (US 6976952 B1) hereinafter known as Maini.
Regarding claim 24, Bruchman discloses an implantable device for implantation into a human or animal (Figure 1c; This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Bruchman was considered capable of performing the cited intended use of being implanted within a human or animal) comprising:
a fluoropolymer conduit (Figure 1c item 120; [0067] ePTFE) having radially expandability above an initial internal conduit radius ([0128] a valve with an expanded radius of 13mm has a collapsed radius of 4mm),
wherein the fluoropolymer conduit has a suture retention strength greater than or about equal to 0.5 N (Maini teaches a device including a fluoropolymer conduit with a suture retention strength of regular untreated ePTFE which is over 7.5 N (Page 7 lines 35-44));
but is silent with regards to the radial expandability being in a range from 20-200% above an initial internal conduit radius,
the conduit being configured to expand upon exertion of a radial pressure of about 4 MPa,
However, regarding claim 24 Bruchman discloses that the actual percentage difference between the diameters of the collapsed and expanded configurations of their valve is not limited. The Examiner also respectfully notes that the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  The Examiner notes that whether the collapsed radius of Bruchman is increased somewhat (e.g. to a collapsed radius around 6.5 mm) or 
Further, regarding claim 24, Catanese teaches an implantable fluoropolymer conduit (page 188, Column 2 “medical grade e-PTFE…obtained in tube form”),
the conduit being capable of expanding with a radial pressure of about 4 MPa (i.e. having a yield strength of about 4 MPa) (Table II, 4.7 MPa (std 0.3) is “about” 4 MPa (or within 10% of 4 MPa at 4.4 MPa)).  Bruchman and Catanese are involved in the same field of endeavor, namely implantable, ePTFE endoluminal conduits. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Bruchman in light of the ePTFE material properties taught by Catanese. Such properties of ePTFE materials are known to work in the art and be successful prostheses, leading the 
Regarding claim 25, the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed, 
wherein Bruchman further discloses the conduit further comprises a valve structure (Figure 1c item 140).
Regarding claim 26, the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed, 
wherein Bruchman further discloses the conduit comprises at least a first layer (130) and a second layer (120).
Regarding claim 27, the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed, 
wherein Catonese further teaches the conduit has an ultimate tensile strength of greater than about 4 MPa (Table II, 6.6 MPa), and nodes with an internode distance of 10-60 microns (Table II, 31 microns).  
Regarding claim 28, the Bruchman Catanese Combination teaches the device of claims 24-25 (see rejection above).
Regarding claim 29, see the rejection to claim 26 above.
Regarding claim 30, the Bruchman Catanese Combination teaches the device of claim 29 substantially as is claimed, 
wherein Bruchman further discloses the second conduit layer comprises a stent (Figure 1c item 120).
claim 31, the Bruchman Catanese Combination teaches the device of claim 28 substantially as is claimed, 
wherein Bruchman further discloses the valve structure comprises one or more leaflets (Figure 1c item 140).
Regarding claim 34, the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed, 
wherein Bruchman further discloses the fluoropolymer conduit is configured to be implanted into a vascular structural using sutures (this is stated as an “intended use” of the fluoropolymer conduit (e.g. drawn towards an intended method of implantation). The conduit of the Combination is understood to be capable of implantation using sutures as the claim requires).
Regarding claim 35 see the rejection to claim 34 above.
Regarding claim 36 the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed,
wherein Bruchman further discloses the suture retention strength is greater than or equal to about 0.8 N (80 gram force) (see the explanation/rejection to claim 24 above as is evidenced by Maini).
Regarding claim 37 see the rejection to claim 36 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/21/21